Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
1.	Claims 4, 9-29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/14/2022.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 11,270,771. Although the claims at issue are not identical, they are not patentably distinct from each other because two set claims are almost identical except the current application uses fourth lines as bitline and US Patent 11,270,771 claimed third lines as bitline, and both claims are using first or second lines as input and bitlines as output.

Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claim(s) 1-3, 5-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bayat et al (Pub. No.:  US 2017/0337466 A1).
4.	Regarding independent claim 1, Park teaches a neural network device (Fig. 12, see abstract, line 1), comprising: a first plurality of synapses (Fig. 12, CB1 for example, paragraph [0052], line 10) configured to receive a first plurality of inputs and to generate therefrom a first plurality of outputs, wherein the first plurality of synapses (Fig. 12, CB1 for example, paragraph [0052], line 10) (see claim 1, line 2-5 for this paragraph which word exactly the same) comprises: 
a plurality of memory cells (Fig. 15, #10s), wherein each of the memory cells (Fig. 15, #10s) includes spaced apart source and drain regions (Fig. 6, #16) formed in a semiconductor substrate with a channel region extending there between, a floating gate (Fig. 6, #20, paragraph [0045], line 3) disposed over and insulated from a first portion of the channel region, a first gate (Fig. 6, #28) disposed over and insulated from a second portion of the channel region (see claim 1, lines 6-13, which word exactly the same, except first gate (Fig. 6, #28) which is equivalent to the non-floating gate (Fig. 6, #20, paragraph [0045], line 3)), 
and a second gate (Fig. 6, #22, paragraph [0045], line 5) disposed over and insulated from the floating gate (Fig. 6, #20, paragraph [0045], line 3) or disposed over (see Fig. 6) and insulated (Fig. 6, the white part between source and floating gate) from the source region (Fig. 6, #14, paragraph [0045], line 3);
 each of the plurality of memory cells (Fig. 15, #10s) is configured to store a weight value corresponding to a number of electrons on the floating gate (Fig. 6, #20, paragraph [0045], line 3); the plurality of memory cells (Fig. 15, #10s) are configured to generate the first plurality of outputs based upon the first plurality of inputs and the stored weight values (see claim 1, lines 14-19, for this paragraph which word exactly the same); 
wherein the memory cells (Fig. 15, #10s) of the first plurality of synapses (Fig. 12, CB1 for example, paragraph [0052], line 10) are arranged in rows (Fig. 15, memory cell #10 along #22a or #28a direction) and columns (Fig. 15, memory cell #10 along #16a or #30a direction), and wherein the first plurality of synapses (Fig. 12, CB1 for example, paragraph [0052], line 10) comprises: 
a plurality of first lines (Fig. 15, #28a) each electrically connecting together the first gates (Fig. 6, #28) in one of the rows (Fig. 15, memory cell #10 along #22a or #28a direction) of the memory cells (Fig. 15, #10s); a plurality of second lines (Fig. 15, #16a) each electrically connecting together the second gates (Fig. 6, #22, paragraph [0045], line 5) in one of the rows (Fig. 15, memory cell #10 along #22a or #28a direction) of the memory cells (Fig. 15, #10s); a plurality of third lines (Fig. 15, #30a) each electrically connecting (see Fig. 15, and Fig. 16) together the source regions (Fig. 6, #14, paragraph [0045], line 3) in one of the columns (Fig. 15, memory cell #10 along #16a or #30a direction) of the memory cells (Fig. 15, #10s); a plurality of fourth lines (Fig. 15, #16a) each electrically connecting together (see Fig. 6, Fig. 15) the drain regions (Fig. 6, #16) in one of the columns (Fig. 15, memory cell #10 along #16a or #30a direction) of the memory cells (Fig. 15, #10s); Page 2 of 20 292015287.1 351913-999730Appl. No.: 16/382,045 Docket No.: 351913-999730 Response to Office Action of September 11, 2020 
wherein the first plurality of synapses (Fig. 12, CB1 for example, paragraph [0052], line 10) is configured to receive the first plurality of inputs as electrical voltages (Fig. 15, Vin0-Vin7 for example) on the plurality of first lines (Fig. 15, #28a) or on the plurality of second lines (Fig. 15, #16a), or on the plurality of third lines and to provide the first plurality of outputs as electrical currents (Fig. 15, Iout1-Iout3 for example) on the plurality of fourth lines (Fig. 15, #16a).  
5. 	 Regarding claim 2, Bayat et al teaches the first plurality of synapses (Fig. 12, CB1 for example, paragraph [0052], line 10) is configured to receive the first plurality of inputs as electrical voltages on the plurality of on the plurality of first lines (Fig. 15, #28a).  
6. 	Regarding claim 3, Bayat et al teaches the first plurality of synapses (Fig. 12, CB1 for example, paragraph [0052], line 10) is configured to receive the first plurality of inputs as electrical voltages on the plurality of on the plurality of second lines (Fig. 16, #16a).  
7. 	Regarding claim 5, Bayat et al teaches a first plurality of neurons (Fig. 12, C3 64 neurons) configured to receive the first plurality of outputs (see Fig. 12).  
8. 	Regarding claim 6, Brayat et al teaches a second plurality of synapses (Fig. 12, CB1 for example, paragraph [0052], line 10) configured to receive a second plurality of inputs from the first plurality of neurons and to generate therefrom a second plurality of outputs, wherein the second plurality of synapses (Fig. 12, CB1 for example, paragraph [0052], line 10) comprises: a plurality of second memory cells (Fig. 15, #10s), wherein each of the second memory cells (Fig. 15, #10s) includes spaced apart second source and second drain regions (Fig. 6, #16) formed in the semiconductor substrate with a second channel region extending there between, a second floating gate (Fig. 6, #20, paragraph [0045], line 3) disposed over and insulated from a first portion of the second channel region, a third gate disposed over and insulated from a second portion of the second channel region, and a fourth gate disposed over and insulated from the second floating gate (Fig. 6, #20, paragraph [0045], line 3) or disposed over and insulated from the second source region (Fig. 6, #14, paragraph [0045], line 3); each of the plurality of second memory cells (Fig. 15, #10s) is configured to store a second weight value corresponding to a number of electrons on the second floating gate (Fig. 6, #20, paragraph [0045], line 3); the plurality of second memory cells (Fig. 15, #10s) are configured generate the second plurality of outputs based upon the second plurality of inputs and the stored second weight values (Fig. 12, CB2, paragraph [0053], lines 16-19, where 2nd weight values is different than 1st weight values); wherein the second memory cells (Fig. 15, #10s) of the second plurality of synapses (Fig. 12, CB1 for example, paragraph [0052], line 10) are arranged in rows (Fig. 15, memory cell #10 along #22a or #28a direction) and columns (Fig. 15, memory cell #10 along #16a or #30a direction), and wherein the second plurality of synapses (Fig. 12, CB1 for example, paragraph [0052], line 10) comprises: a plurality of fifth lines each electrically connecting together the third gates in one of the rows (Fig. 15, memory cell #10 along #22a or #28a direction) of the second memory cells (Fig. 15, #10s); a plurality of sixth lines each electrically connecting together the fourth gates in one of the rows (Fig. 15, memory cell #10 along #22a or #28a direction) of the second memory cells (Fig. 15, #10s); a plurality of seventh lines each electrically connecting together the second source region (Fig. 6, #14, paragraph [0045], line 3)s in one of the columns (Fig. 15, memory cell #10 along #16a or #30a direction) of the second memory cells (Fig. 15, #10s); a plurality of eighth lines each electrically connecting together the second drain regions (Fig. 6, #16) in one of the columns (Fig. 15, memory cell #10 along #16a or #30a direction) of the second memory cells (Fig. 15, #10s); Page 4 of 20 292015287.1 351913-999730Appl. No.: 16/382,045 Docket No.: 351913-999730 Response to Office Action of September 11, 2020 wherein the second plurality of synapses (Fig. 12, CB1 for example, paragraph [0052], line 10) is configured to receive the second plurality of inputs as electrical voltages on the plurality of fifth lines or on the plurality of sixth lines, and to provide the second plurality of outputs as electrical currents on the plurality of seventh lines or on the plurality of eighth lines (Fig. 12, the circuit structure of second plurality synapses are exactly the same as first plurality of synapses, where the fifth to eighth lines are corresponding to first to fourth lines in claim 1, please see claim 1).  
9. 	Regarding claim 7,  Brayat et al teaches the second plurality of synapses (Fig. 12, CB1 for example, paragraph [0052], line 10) is configured to receive the second plurality of inputs as electrical voltages on the plurality of fifth lines (Fig. 22, the circuit structure of second plurality synapses are exactly the same as first plurality of synapses, where the fifth to eighth lines are corresponding to first to fourth lines, please see Fig. 15, and Fig. 22 Input/output structures).  

10. 	Regarding claim 8,  Brayat et al teaches the second plurality of synapses (Fig. 12, CB1 for example, paragraph [0052], line 10) is configured to receive the second plurality of inputs as electrical voltages on the plurality of sixth lines (Fig. 23, the circuit structure of second plurality synapses are exactly the same as first plurality of synapses, where the fifth to eighth lines are corresponding to first to fourth lines, please see Fig. 15).  
.

Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, Guterman et al (Pub. No.:  US 2003/0052360).
Guterman et al (Pub. No.:  US 2003/0052360) shows multi-gate flash memory system.

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Han Yang whose telephone is (571) 270-3048.  The examiner can normally be reached on Monday-Friday 8am-5pm with alternate Friday off.
13.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





HY
10/25/2022
/Han Yang/
Primary Examiner, Art Unit 2824